DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2005/0258719 to Sughara et al. (“US1”), cited in Applicant’s IDS of 29 July 2021.
Regarding Claim 1, US1 describes a piezoelectric actuator (see Figs 2, 3, 4, and 12) comprising: a piezoelectric layer (33); a first individual electrode (left array shown in Fig 12) array including a plurality of first individual electrodes (32) arranged below the piezoelectric layer (see Figs 3, 4) and aligned in a first direction; a second individual electrode array (right array shown in Fig 12) including a plurality of second individual electrodes arranged below the piezoelectric layer (see Figs 3, 4) and aligned in the first direction; a first common electrode (34) arranged on the piezoelectric layer, the first common electrode including a plurality of first facing portions which are demarcated to correspond to the plurality of first electrodes, respectively, and a plurality of second facing portions which are demarcated to correspond to the plurality of second electrodes (see Fig 12), respectively; and a connecting portion (34B) located between the plurality of first facing portions and the plurality of second facing portions, and connecting the plurality of first facing portions and the plurality of second facing portions, wherein the connecting portion extends in the first direction (see Fig 12).
Regarding Claim 3, US1 describes he connecting portion extending to both of outmost first facing portions in the first direction among the first facing portions (see Fig 12).
Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 describes a plurality of individual traces located outside of the first individual electrode array and the second individual electrode array, and connected to the first and second individual electrodes, respectively.
Claim 4 describes both ends in the direction of the connecting portion connected to an IC via traces.
Claims 5 and 6 describe a second common electrode surrounding the first common electrode.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874